DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/757,364 filed 04/17/2020 by Takuo Kudoh, and Kazuyuki Tsunokuni.
Claims 1-16 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “electrochromic element” in claim 1is a relative term which renders the claim indefinite. The term “electrochromic element” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites “an electrode layer formed of a material to be used in an .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAZAWA (US 2013/0224596 A1) in view of KAWASHIMA (US 2019/0013389 A1).
With respect to claims 1-2.  NAKAZAWA teaches a secondary cell 10 that includes a conductive first electrode 14, a charging layer 18 for charging energy, and a second electrode 22 (paragraph 0033).  The first electrode 14 and the second electrode 22 are formed of a conductive film (paragraph 0035).  The charging layer 18 includes at least an n-type metal oxide semiconductor and an insulating coat layer (paragraph 0038).  The charging layer 18 has the function of storing energy (paragraph 0043).  
NAKAZAWA teaches the second electrode may include a transparent material such as ITO (paragraph 0073).  NAKAZAWA does not explicitly teach that the second electrode is formed of a material used in an electrochromic element.  
KAWASHIMA teaches a semiconductor device, and a laminated body used in such (paragraph 0013).  The laminated body includes a Schottky electrode layer (paragraph 0014).  The metal oxide in this layer may include at least an iridium oxide (paragraphs 0015 and 0121).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the material of the second electrode of TSUNOKUNI with the iridium oxide of KAWASHIMA, as this is a substitution of one known prior art element for another in order to achieve predictable results.  Specifically NAKAZAWA teaches an oxide semiconductor secondary battery (abstract) and then KAWASHIMA teaches a laminated body for use in a semiconductor (paragraph 0013), therefore the use of the metal oxide of KAWASHIMA for the oxide semiconductor of NAKAZAWA would have achieved predictable results.  
With respect to claim 7.  NAKAZAWA does not explicitly teach the thickness of the second electrode layer.  KAWASHIMA teaches the thickness of the Schottky prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 8.  The teachings of NAKAZWA and KAWASHIMA from above with respect to claim 1 are repeated here.  NAKAZAWA further teaches between the first electrode layer 14 and the charging layer 18 is an n-type metal oxide semiconductor layer 16 (paragraph 0033) and is taken be analogous the claimed electron transport layer.  
With respect to claim 12.  NAKAZAWA teaches in the charging layer an insulating coat 28 which may be silicon dioxide or magnesium oxide (paragraph 0047).  
With respect to claim 15.  NAKAZAWA teaches the material for the n-type metal oxide may include tin oxide and titanium dioxide (paragraph 0037).  
With respect to claim 9.  The teachings of NAKAZWA and KAWASHIMA from above with respect to claim 1 are repeated here.  NAKAZAWA further teaches between the second electrode 22 and the charging layer 18 is formed the p-type metal oxide semiconductor layer 22 (paragraph 0033).  The p-type metal oxide layer is provided to prevent electron injection from the upper second electrode (paragraph 0039).  This p-type metal oxide semiconductor layer is taken to be analogous to the claimed leak suppression layer.  
With respect to claim 16.  NAKAZAWA teaches that the material for the p-type metal oxide semiconductor layer may include copper aluminum oxide (paragraph 0039).  
With respect to claim 10.  The teachings of NAKAZWA and KAWASHIMA from above with respect to claim 1 are repeated here.  NAKAZAWA further teaches between the first electrode layer 14 and the charging layer 18 is an n-type metal oxide semiconductor layer 16 (paragraph 0033) and is taken be analogous the claimed electron transport layer.  NAKAZAWA further teaches between the second electrode 22 and the charging layer 18 is formed the p-type metal oxide semiconductor layer 22 (paragraph 0033).  The p-type metal oxide layer is provided to prevent electron injection from the upper second electrode (paragraph 0039).  This p-type metal oxide semiconductor layer is taken to be analogous to the claimed leak suppression layer.

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAZAWA (US 2013/0224596 A1) in view of KAWASHIMA (US 2019/0013389 A1) and OZEKI (WO 2015/105022 A1).
With respect to claim 11.  The teachings of NAKAZAWA and KAWASHIMA from above with respect to claims 1 and 8 are repeated here.  NAKAZAWA teaches the charging layer 18 includes at least an n-type metal oxide semiconductor (paragraph 0038).  However, NAKAZAWA does not explicitly teach a second charging layer with the insulator and a second n-type metal oxide that is a material different from that of the first charging layer.  
OZEKI teaches a bipolar type quantum battery (page 6 lines 23-25).  The bipolar quantum cell 60 includes a first electrode 61, a first charge layer 62, a first p-type metal oxide semiconductor layer 63, a second electrode 64, a second charge layer 65, and a second p-type metal oxide semiconductor 66, and a third electrode 67 (Figure 8 and 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the quantum battery 10 of NAKAZAWA as modified by KAWASHIMA to have bipolar structure as taught by OZEKI, as this is a combination of known prior art elements in order to achieve predictable results, and further OZEKI teaches that the bipolar structure is beneficial to increase the output and increase the energy density of the battery (page 7 lines 2-4).  
OZEKI teaches the first and second charge layers 62 and 65 have a structure similar to charge layer 22 (page 6 lines 34-35).  The charging layer 22 includes a n-type metal oxide and an insulating films, such as silicone (page 4 lines 31-34).  The n-type metal oxide may include at least titanium dioxide, stannic oxide, and zinc oxide (page 4 lines 36-37).  OZEKI then would teach at least using the silicone as the insulator in both charging layers, and similarly NAKAZAWA teaches silicone as the insulating material for the charging layer (NAKAZAWA paragraph 0053).  Both NAKAZAWA and OZEKI teaches the n-type metal oxide being one of titanium dioxide, stannic oxide, and zinc oxide (NAKAZAWA paragraph 0054 and OZEKI page 5 lines 36-37).  However, Neither NAKAZAWA nor OZEKI would teach a different n-type metal oxide semiconductor in the first and second charging layers of OZEKI.  However, at the time the invention was filed it would have been obvious to try different metal oxides for the different charging layers .  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed power storage device that includes an electrode layer formed of iridium oxide that further includes a resistance adjusting material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722